

116 HR 7782 IH: Eliminating Local News Deserts Act of 2020
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7782IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Mr. Payne (for himself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for mandatory cable carriage of low power television stations sharing facilities of certain full power commercial VHF stations, and for other purposes.1.Short titleThis Act may be cited as the Eliminating Local News Deserts Act of 2020.2.Carriage of low power television stations sharing facilities of certain full power commercial VHF stations(a)Carriage rightsSection 614(c) of the Communications Act of 1934 (47 U.S.C. 534(c)) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following:(2)Additional requirements for stations sharing facilities of certain full power commercial VHF stations(A)In generalA cable operator of a cable system shall carry on such system, in addition to any qualified low power station such operator is required to carry under paragraph (1), any television broadcast station—(i)that is a qualified low power station under subparagraph (B) of subsection (h)(2); and(ii)the full power commercial very high frequency television broadcast station described in subsection (h)(2)(B)(ii)(II) with which such qualified low power station shares facilities is in the same television market as such cable system. (B)RequirementsIn the case of a qualified low power station that is carried under subparagraph (A), such qualified low power station shall have the same carriage rights as the full power commercial very high frequency television broadcast station described in subparagraph (A)(ii) in the television market described in such subparagraph.(C)TimingThe requirements of subparagraph (A) shall apply, with respect to a television broadcast station, beginning on the date that is 90 days after the Commission makes a determination under subparagraph (B) of subsection (h)(2) that such station is a qualified low power station under such subparagraph..(b)Qualified low power station definedSection 614(h)(2) of the Communications Act of 1934 (47 U.S.C. 534(h)(2)) is amended—(1)by redesignating subparagraphs (A) through (F) as clauses (i) through (vi), respectively;(2)by striking The term and inserting the following:(A)In generalThe term;(3)by striking Nothing in this paragraph and inserting the following:(C)Rule of constructionNothing in this paragraph; and(4)by inserting after subparagraph (A) (as so designated) the following:(B)Stations sharing facilities of certain full power commercial VHF stations(i)In generalThe term qualified low power station also includes any television broadcast station for which there is in effect a determination by the Commission that such station is a qualified low power station under this subparagraph.(ii)RequirementsThe Commission shall determine that a television broadcast station is a qualified low power station under this subparagraph if—(I)such station conforms to the rules established for low power television stations contained in part 74 of title 47, Code of Federal Regulations;(II)such low power station shares facilities with a licensee of a full power commercial very high frequency television broadcast channel allocated to a State under section 331(a);(III)such low power station maintains its main studios and offices in such State;(IV)such State has no exclusive, in-State broadcast television market within its boundaries, as determined by Nielsen Media Research or any successor entity; (V)there are no big 4 full power commercial network affiliates (ABC, CBS, NBC, and FOX) that are licensed to, and principally operate within, such State; and(VI)such low power station provides, for a minimum of 3 hours per day Monday through Friday and a minimum of 2 hours per day on Saturday and Sunday, locally produced news, public affairs, and informational programming focused on, or of general interest to, the many residents and communities throughout such State.(iii)Petition and determinationNot later than 30 days after a television broadcast station submits to the Commission a petition for a determination that such station is a qualified low power station under this subparagraph, the Commission shall—(I)if the Commission finds that the requirements of clause (ii) are met with respect to such station, grant such petition; or(II)if the Commission finds that the requirements of clause (ii) are not met with respect to such station, deny such petition.(iv)Annual certification(I)In generalBeginning on the date that is 1 year after the date on which a qualified low power station under this subparagraph is first carried on a cable system under subsection (c)(2), and annually thereafter, such station shall submit to the Commission a certification that—(aa)such station is providing locally produced news, public affairs, and informational programming as described in clause (ii)(VI); and(bb)such station commits to the Commission that such station will continue to provide such locally produced news, public affairs, and informational programming as described in such clause during the 1-year period beginning on the date of the certification.(II)Failure to certifyIf a qualified low power station under this subparagraph fails to submit a certification as required by subclause (I), the Commission may revoke the determination that such station is a qualified low power station under this subparagraph.(III)Schedule and administrationNot later than 30 days after the date of the enactment of this subparagraph, the Commission shall by order establish the schedule and administration of the schedule for and other requirements relating to the administration of the certifications required by this clause.(v)Grounds for revocation of determinationThe Commission may not revoke a determination that a television broadcast station is a qualified low power station under this subparagraph except—(I)as provided in clause (iv)(II); or(II)if the requirements of clause (ii) are no longer met with respect to such station..